Civil action to recover damages for an alleged negligent killing of plaintiff's intestate.
Upon denial of liability and issues joined, there was a verdict and judgment for the defendant. Plaintiff appeals, assigning errors.
The trial of this cause reduced itself to a controversy over issues of fact, which the jury alone could determine. A careful perusal of the record convinces us that the case has been tried substantially in accord with the settled principles of law bearing on the subject, and we have discovered no ruling or action on the part of the trial court which would seem to require another hearing. The case presents no new question.
No error.